                                                                         1 Sarah J. Odia, Nevada Bar No. 11053
                                                                           sjo@paynefears.com
                                                                         2 Rhianna S. Hughes, Admitted Pro Hac Vice
                                                                           rsh@paynefears.com
                                                                         3 PAYNE & FEARS LLP
                                                                           6385 S. Rainbow Blvd., Suite 220
                                                                         4 Las Vegas, Nevada 89118
                                                                           Telephone: (702) 851-0300
                                                                         5 Facsimile: (702) 851-0315

                                                                         6 Attorneys for Defendants DRYBAR HOLDINGS
                                                                           LLC, VICTORIA LOWRY, RENEE ATWOOD,
                                                                         7 PATRICE CAMPBELL, and ZENA LONG

                                                                         8
                                                                                                          UNITED STATES DISTRICT COURT
                                                                         9
                                                                                                                  DISTRICT OF NEVADA
                                                                        10

                                                                        11                                                                                 DJA
PAYNE & FEARS LLP




                                                                             ALECIA AMOY SAVAGE, an individual,                 Case No. 2:19-CV-00181-RFB-CWH
                                                                        12
                    6385 S. RAINBOW BLVD., SUITE 220




                                                                                                    Plaintiff,                  STIPULATION AND ORDER FOR
                       LAS VEGAS, NEVADA 89118




                                                                        13 v.                                                   DISMISSAL WITH PREJUDICE OF
                           ATTORNEYS AT LAW




                                                                                                                                DEFENDANTS DRYBAR HOLDINGS
                                                       (702) 851-0300




                                                                        14 DRYBAR HOLDINGS, LLC, a foreign                      LLC, VICTORIA LOWRY, RENEE
                                                                           limited liability company; VICTORIA                  ATWOOD, PATRICE CAMPBELL, AND
                                                                        15 LOWRY, an individual; RENEE ATWOOD,                  ZENA LONG
                                                                           an individual; PATRICE CAMPBELL, an
                                                                        16 individual; ZENA LONG, an individual; and
                                                                           DOES 1 through 100, inclusive,
                                                                        17

                                                                        18                          Defendants.

                                                                        19

                                                                        20

                                                                        21
                                                                                    IT IS HEREBY STIPULATED AND AGREED, by and between attorney Rhianna S.
                                                                        22
                                                                             Hughes of Payne & Fears LLP, counsel for Defendants DRYBAR HOLDINGS LLC, VICTORIA
                                                                        23
                                                                             LOWRY, RENEE ATWOOD, PATRICE CAMPBELL, and ZENA LONG (“Defendants”), and
                                                                        24
                                                                             Keen L. Ellsworth, of Ellsworth & Bennion, Chtd., counsel for Plaintiff ALECIA AMOY
                                                                        25
                                                                             SAVAGE (“Plaintiff”), that the entire Complaint of Plaintiff against Defendants be dismissed with
                                                                        26
                                                                             prejudice, with each party to pay their own attorneys’ fees and costs.
                                                                        27

                                                                        28

                                                                                                                                         Case No. 2:19-CV-00181-RFB-CWH
                                                                                                 STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
                                                                         1 DATED: August 19, 2019                       PAYNE & FEARS LLP
                                                                                                                        Attorneys at Law
                                                                         2

                                                                         3

                                                                         4                                              By:           /s/ Rhianna S. Hughes
                                                                                                                                            RHIANNA S. HUGHES
                                                                         5
                                                                                                                              Attorneys for Defendants DRYBAR HOLDINGS
                                                                         6                                                    LLC, VICTORIA LOWRY, RENEE ATWOOD,
                                                                         7                                                    PATRICE CAMPBELL, and ZENA LONG

                                                                         8 DATED: August 19, 2019                       ELLSWORTH & BENNION, CHTD.

                                                                         9

                                                                        10                                              By:           /s/ Keen L. Ellsworth
                                                                        11                                                                  KEEN L. ELLSWORTH
PAYNE & FEARS LLP




                                                                        12                                                    Attorneys for Plaintiff ALICIA AMOY SAVAGE
                    6385 S. RAINBOW BLVD., SUITE 220
                       LAS VEGAS, NEVADA 89118




                                                                        13
                           ATTORNEYS AT LAW


                                                       (702) 851-0300




                                                                                                                          ORDER
                                                                        14
                                                                                                IT IS SO ORDERED, that the entire Complaint of Plaintiff ALICIA AMOY
                                                                        15
                                                                             SAVAGE against Defendants DRYBAR HOLDINGS LLC, VICTORIA LOWRY, RENEE
                                                                        16
                                                                             ATWOOD, PATRICE CAMPBELL, and ZENA LONG, is hereby dismissed with prejudice, with
                                                                        17
                                                                             each party to pay their own attorneys’ fees and costs.
                                                                        18

                                                                        19                                                    ________________________________
                                                                             DATED: ____________, 2019                        RICHARD F. BOULWARE, II
                                                                        20                                                    UNITED STATES DISTRICT JUDGE
                                                                        21                                                    DATED this 20th day of August, 2019.
                                                                        22                                                 UNITED STATES DISTRICT COURT JUDGE
                                                                        23   4839-2159-4527.1

                                                                        24

                                                                        25

                                                                        26

                                                                        27

                                                                        28
                                                                                                                                                                       DJA
                                                                                                                           -2-              Case No. 2:19-CV-00181-RFB-CWH
                                                                                                    STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
